Case 1:20-cv-10892-GBD Document 19 Filed 03/08/21 Page 1 of 1

 

 

 

 

°y

DoT? SSPYNPY

{
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK |

  
   

 

em

OA TSI RENN E  21teae

BRENDA SCHAIT,

 

 

 

 

 

Plaintiff,
-against-
ORDER
PENGUIN RANDOM HOUSE LLC,

Defendant.

GEORGE B. DANIELS, District Judge:
The March 9, 2021 initial conference is hereby cancelled, in light this case’s referral to

mediation.

Dated: March 8, 2021
New York, New York

SO ORDERED.

Le .

GEORGE B. DANIELS
ITED STATES DISTRICT JUDGE

 

 
